- “Case 1:18: cv-00645-WES: PAS S Document 36 ‘Filed 12/23/19. Page 1 of 2 PagelD #3750

“Joun E CICnLLINE. 7 a eerie
“ATTORNEY AT LAW |

 

~ Dante State Bank ke Building» 381 Avwells Ave enue «Prov idence, Rhode Island 02909 7 oS
~ Telephone 401- 273- 3600 Fax 401- 454- 5600: sBoall eiline387@aal com - moe

os December 6, 2019.

cae Honorable William E. Smith . Oe
United States District Court. NS
One Exchange Terrace
_ Providence, RI 02903 - . San Se

_ Idee Smith: Ss

a “As I have grown older I have s written ‘more > and more letters, whieh, are e being ignored,

- Be his letter, however, is one I feel conscious bound to write, os ee
oS A recent news article i in ‘the. Providence Journal reported that high school students had = eS

= filed suit in the United States District Court, claiming that the educational system had failed to ws oe a
oo prepare them to participate in their civic duties. ‘Lapplaud and support their effort. o a ee
| J taught, Criminal Law and the Constitution for 10 years at ‘The Community College. y :

: quick learned that kids who had g graduated from high school had no understanding of the three . : oe

ae branches of government, had no understanding where the constitution came from and what ‘its Lysine oo

S ws purpe pose was. To tell you that ly was shocked would be an understatement, wos
7 ol wondered how kids could vote, decide how to vote on referenda 0 or what they thought wee
: “thee tax dollars y were being used for and how those decision were ‘being made, with the poor - a : fe

ae ‘education they were receiving.

In July of 2017 I wrote to then Commissioner Ken Wagner, voicing my support for a bill cae mt

oS : pending in the General Assembly, sponsored by Representative Bri ian C, Newberry, to require . a ue

the teaching of civics in public schools. Dr. Wagner never r responded to my fetter, nor did he. ° : - =

a “accept my offer to assist in the matter. fs .
~ Representative Newberry’ s bill died d and the Department of Education did not even n show - os o

2 “we for the wake,

 
Case 1:18-cv-00645-WES-PAS Document 36 Filed 12/23/19 Page 2 of 2 PagelD #: 376

I write this letter as a form of an amicus brief, and trust that all parties to the action will

come to understand what a vital issue these kids have raised.

Sincerely,

   
   

hn F. Cictiline

JFC/al

c/c: Hon. Angelica M. Infante Green
Michael Rebell, Esq.
Her Excellency, Hon. Gina Raimondo

 
